DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 10/12/2020, is acknowledged.  
Applicant previously has elected without traverse the invention of Group II, claims 17-29, drawn to a composition comprising gold(lll)-porphyrin-PEG conjugates.  Applicant further elected: (i) A1, A2, A3, A4, as aryl substituted with carbonyl; (ii) B1, B2, B3, B4, as Co (absent); (iii) P1, P2, P3, P4, as hydrogen or a poly(ethylene glycol); and (iv) doxorubicin as anti-cancer drug.
Claims 17-44 are pending in this action.  Claims 1-16 (previously withdrawn) have been cancelled.  Claims 17-19, 24, 26, 29 have been amended.  New claims 30-44 have been added.  No new matter was added.  New claims 30-44 are constructively nonelected, because said claims disclose the subject matter of previously withdrawn claims 1-16.  Therefore, the claims 30-44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn 
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendment necessitated the new ground(s) of objection and/or rejection presented in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This U.S. Patent Application No. 15/367,505, filed December 2, 2016, claims benefit of provisional U.S. Application No. 62/264,525, filed December 8, 2015.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claims 17, 21, 24 are objected to because of the following informalities:  
It is suggested that in the claims 17 and 24 the limitation regarding the presence of PEG should be corrected as “wherein only one of P1, P2, P3 P4 is PEG” for clarity.  
It is suggested that in claim 21 the structures of A1 and B1 should be corrected to “-C6H4CO-“ and/or “-CO(CH2)8CO-“, respectively, for clarity.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 17 recites the limitation “nanostructures of the one or gold(III) porphyrin-PEG conjugates” that is unclear.  Similar is applied to claim 24.  Clarification is required.  
The claim 19 recites the limitation “R2 and R3 are each hydrogen or together are -CH-CH-CH-CH-“ that is unclear.  Similar is applied to the claim 24.  Clarification is required.  
The claim 21 (dependent on claim 17) discloses “PEG is -O-PEG-OCH3 or –NH-PEG-OCH3”.  In the  present case, it is noted that the independent claim 17 presence of a single “PEG”.  Therefore, the scopes of the claims 17 and 21 are not clear.  If applicant implies the use of PEG with specific terminal groups that should be clearly defined in the instant claims.  Similar is applied to the claim 22.  Clarification is required.  
The claim 25 (dependent on claim 17) discloses the structures 3 and 4 that include 4 substitutes comprising PEG.  First, it is noted that the independent claim 17 recites the limitation “only one PEG is present”.  Second, the claim 17 does not disclose the use of PEG having terminal groups as claimed in the claim 25.  Similar is applied to the claim 26.  Clarification is required.  
The claims 27 (dependent on claim 17) discloses the presence of linkers (e.g., between A1 and B1, etc.) in the structures disclosed by independent claim 17 that is unclear.  In the present case, it is unclear how said claim 27 narrows the scope of the independent claim 17 that does not disclose the presence of any linkers in the claimed structures.  Clarification is required.  
The claim 29 recites the limitation “micelles comprising one or more gold(III)-porphyrin-PEG conjugates with diameters up to 200 nm” that is unclear.  First , it is unclear what micelle can have one claimed conjugate.  Second, the low boundary of the recited range (i.e., up to 200 nm) is not clear.  Clarification is required..  
Claims 18, 20, 23, 28 are rejected as being dependent on rejected independent claims 17 and 24 and failing to cure the defect.

Response to Arguments
Applicant's arguments filed on 10/12/2020 have been fully considered, but they are moot in view of amendments to the claims.  Additional Examiner’s comments are set forth next.
As stated previously, a prior art does not teach the use of nanostructures assembled by gold(III)-tetraphenylporphyrin-COO-PEG5000-OCH3 conjugates comprising one PEG substitute at positions P1-4 that (i) provide a controlled release of the active gold(III)-porphyrin moieties from the conjugates in cancer cells without the formation of additional toxic side products; (ii)  display a higher selectivity for cancer cell lines over non-tumorigenic cells; (iii) significantly inhibit tumor growth in vivo; and (iv)  can be used in combination with other chemotherapeutics, e.g., doxorubicin, providing an advantage for anticancer treatment.  
During the telephonic interview (02/02/2021) the applicant was advised to clarify the claim language and/or claimed structures (including withdrawn method claims) to put the application (limited by elected species) to condition for allowance.  

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615